FILED
                            NOT FOR PUBLICATION
                                                                           OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MILOVAN RAJKO UROSEVIC, AKA                      No. 13-73047
Urosevic Milovan, AKA Andrija Urosevic,
AKA Milovan Urosevic,                            Agency No. A036-252-101

              Petitioner,
                                                 MEMORANDUM*
  v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 17, 2016
                            San Francisco, California

Before: KLEINFELD, TASHIMA, and M. SMITH, Circuit Judges.

       Milovan Urosevic petitions for review of the Board of Immigration Appeals’

order dismissing his appeal from an immigration judge’s (“IJ”) decision denying

his application for cancellation of removal. We have jurisdiction pursuant to 8

U.S.C. § 1252, to review the claim of due process violations, and do so de novo.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for

review.



      Urosevic’s constitutional argument is that the IJ deprived him of due process

because the IJ did not give him a full and fair hearing and was biased against him.

See Reyes–Melendez v. INS, 342 F.3d 1001, 1006 (9th Cir. 2003). The record

does not reflect that the IJ was biased, and Urosevic fails to demonstrate prejudice.

See Vilchez v. Holder, 682 F.3d 1195, 1199 (9th Cir. 2012) (requiring prejudice

for a petitioner to prevail on a due process claim). The IJ did not err in admitting

and considering evidence of Urosevic’s arrests. Paredes–Urrestarazu v. INS, 36
F.3d 801, 810 (9th Cir. 1994).



PETITION FOR REVIEW IS DENIED.




                                           2